Citation Nr: 1452311	
Decision Date: 11/26/14    Archive Date: 12/02/14

DOCKET NO.  10-27 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased disability evaluation in excess of 30 percent for chronic headaches prior to November 9, 2012, and a rating in excess of 50 percent disabling thereafter. 

2.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU) prior to November 9, 2012.

3.  Entitlement to an extraschedular rating for chronic headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Quander Forde, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1972 to March 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Waco, Texas.  A September 2013 rating decision granted a 50 percent rating for chronic headaches and a TDIU effective November 9, 2012.  

With regard to entitlement to a TDIU prior to November 9, 2012, the issue is a component of the increased rating claim on appeal notwithstanding the absence of an NOD after the September 2013 rating decision.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  

The Board has reviewed all pertinent evidence in the Veteran's claims file, which has been converted in its entirety to an electronic record as part of VA's paperless Veterans Benefits Management System (VBMS).

The issues of entitlement to an extraschedular rating for headaches and entitlement to a TDIU prior to June 29, 2010, are addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's chronic headaches have more nearly approximated very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  

2.  The evidence shows that the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation since June 29, 2010. 


CONCLUSIONS OF LAW

1.  The criteria for assignment of a 50 percent disability rating for chronic headaches have been met throughout the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.124a, Diagnostic Code (DC) 8100 (2014).

2.  Effective June 29, 2010, the criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 4.16(b) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2014).  

In this decision, the Board grants entitlement to a TDIU effective the date the schedular criteria under 38 C.F.R. § 4.16(a) are met; the matter is remanded for the period prior to that date.  As such, no discussion of VA's duty to notify and assist is necessary regarding this matter.  

As to the issue of a higher rating for the Veteran's headaches, the notification obligation was accomplished by way of a letter from the RO to the Veteran dated in May 2009.  The letter advised the Veteran of the information necessary to substantiate his claim, and of his and VA's respective obligations for obtaining specified different types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  The letter also advised the Veteran of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Accordingly, the Board finds that VA has fulfilled its duty to notify with respect to the aforementioned claim such that no further notice is necessary.  38 C.F.R. § 3.159(b). 

VA has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of Service Treatment Records (STRs) and other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's STRs and VA treatment records have been obtained and considered.  The Veteran has not identified any additional outstanding records that have not been obtained.  

The Veteran underwent VA examinations in June 2009, August 2012 and May 2013 which involved in-person interviews, physical assessments, and opinions concerning the functional impacts of the Veteran's condition.  The Board finds this to be adequate because the examiners described the disability in sufficient detail so that the Board's evaluation will be fully informed.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Veteran does not report that his condition has worsened since the most recent VA examination, and thus a remand is not required solely due to the passage of time.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

The Board thus finds that all relevant facts have been properly developed, and all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim.  VA's duty to assist the Veteran has been satisfied.

II.  Increased Rating

The Veteran contends that a higher disability rating is warranted for his chronic headache disability.

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2014).  The disability ratings are based primarily upon the average impairment in earning capacity resulting from a service-connected disability, that is, upon the economic or industrial handicap which must be overcome and not from individual success in overcoming it.  38 C.F.R. § 4.15 (2014).  Where there is a question as to which of two disability ratings shall be applied, the higher disability rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2014).  Otherwise, the lower rating will be assigned.  Id.  All potential applicable diagnostic codes, whether or not raised by a claimant, must be considered.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the claimant.  38 C.F.R. § 4.3 (2014).  

Where, as here, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Thus, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged" rating (i.e., the assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran is in receipt of a 30 percent disability rating for his service-connected chronic headaches prior to November 9, 2012, and a 50 percent rating thereafter under Diagnostic Codes 8199-8100.  

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27.  

Schedular disability ratings for migraine headaches are assigned under the diagnostic criteria of 38 C.F.R. § 4.124a, Diagnostic Code 8100.  The maximum schedular rating for this disability is 50 percent.  The 50 percent rating is for assignment when the disability picture most nearly approximates very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Migraine headaches with characteristic prostrating attacks occurring on an average once a month over last several months are rated 30 percent disabling.  

"Productive of economic inadaptability" can be read as having either the meaning of "producing" or "capable of producing," and nowhere in DC 8100 is "inadaptability" defined, nor can a definition be found elsewhere in title 38 of the Code of Federal Regulations.  But, nothing in DC 8100 requires that the claimant be completely unable to work in order to qualify for a 50 percent rating.  Pierce v. Principi, 18 Vet. App. 440, 445-46 (2004).

After a review of the evidence of record, resolving all reasonable doubt in the Veteran's favor, the Board finds that a 50 percent disability rating is warranted throughout the appeal period.  The record shows that the Veteran has frequent headaches, relieved with medication and laying down.  Specifically, at the June 2009 VA examination, the Veteran reported weekly headaches lasting two to three hours that are associated with nausea, blurred vision and dizziness.  In addition, he reported that the chronic headaches have a severe effect on daily activities.  At the August 2012 VA examination, he reported that his prostrating attacks of headache pain result in a negative impact on his ability to work.

Based on the foregoing, and given the use of medication for relief of headache pain, the Board finds that the Veteran's headaches more nearly approximates very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  See Jones v. Shinseki, 26 Vet. App. 56 (2012).  Thus, for the entire appeal period a 50 percent rating is granted.  

The Board notes that the Veteran is now in receipt of the maximum rating allowable during the appeal period, under Diagnostic Code 8100, and finds no other relevant code sections under which to evaluate the Veteran's headaches within the Schedule for Rating Disabilities.  This is true at all times during the appeal period, and therefore the Board need not consider staged ratings.  Hart.

Any development affecting the TDIU issue may have an impact on the complete picture of the Veteran's service-connected disabilities and their effect on his employability as it pertains to extraschedular consideration.  See Brambley v. Principi, 17 Vet. App. 20, 24 (2003).  Thus, the issue of entitlement to an extraschedular rating will also be remanded.

III. TDIU

The Veteran contends that he is entitled to TDIU benefits prior to November 9, 2012.  

A total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2014). 

To qualify for a total rating for compensation purposes, the evidence must show: (1) a single disability rated as 100 percent disabling; or (2) that the veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).  Disabilities that are not service connected cannot serve as a basis for a total disability rating.  38 C.F.R. §§ 3.341, 4.19.

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164, 168 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356   (1991) (considering veteran's master degree in education and his part-time work as a tutor).

The Veteran's service-connected disabilities consist of major depressive disorder, chronic headaches, right thigh impairment, right thigh scar, and right iliac crest, for a combined disability rating of 80 percent from June 29, 2010, and 90 percent from November 9, 2012.  See 38 C.F.R. § 4.26.  Thus, the Veteran met the threshold schedular requirement for an award of TDIU benefits under 38 C.F.R. § 4.16(a) beginning June 29, 2010.  The Board notes that the Veteran did not meet the percentage requirements for the award of a TDIU rating for the period prior to June 29, 2010.  However, there is evidence suggesting that he was unable to secure or follow a substantially gainful occupation due at least in part to his service-connected disabilities, specifically chronic headaches during this time; therefore entitlement to a TDIU prior to June 29, 2010, is discussed in the REMAND section below. 

What remains to be determined is whether the functional impairment associated with these disabilities is of such nature and severity as to preclude substantially gainful employment.  The Veteran has indicated that he was last employed in October 2001 when he retired as a postal service clerk, after 16 years.  The evidence of record includes several VA examinations.  Those of particular noteworthiness include the June 2009 VA headaches examination wherein the Veteran reported that he was unable to perform activities of daily living during the prostrating headaches that caused significant effects on his usual occupation and daily activities including absenteeism.  Similarly, the August 2012 and May 2013 VA examiners noted that his headaches result in a negative impact on his ability to work due to poor attendance.

Thus, given the evidence regarding the severity of the Veteran's service-connected disabilities, and the opinions of record, and the evidence of record indicating the Veteran's functional limitations due to his service-connected disabilities, the Board finds that the evidence shows he is entitled to an award of a TDIU rating, effective June 29, 2010.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013) (The determination of whether a veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question and that it is an adjudicative determination properly made by the Board or the RO). 


ORDER

Subject to the law and regulations governing payment of monetary benefits, a disability rating of 50 percent, but not higher, for migraine headaches is granted.  

Subject to the law and regulations governing payment of monetary benefits, a TDIU rating for the period since June 29, 2010, is granted.


REMAND

Prior to June 29, 2010, under the Combined Ratings Table at 38 C.F.R. § 4.25, the Veteran's combined disability rating was 60 percent and therefore the minimum percentage requirements for a TDIU set forth in 38 C.F.R. § 4.16(a) were not met and the Board is precluded from awarding a TDIU rating on an extraschedular basis in the first instance.  See 38 C.F.R. § 4.16(a) (2014); Bowling v. Principi, 15 Vet App 379 (2002).  As the evidence of record reflects evidence of unemployability for the period prior to June 29, 2010, the Board finds that a remand is warranted to address the issue of entitlement to a TDIU rating for the period prior to June 29, 2010.  

Additionally, the Board notes that in exceptional circumstances, where the schedular evaluations are found to be inadequate, 38 C.F.R. § 3.321(b)(1) provides that a veteran may be awarded a rating higher than that encompassed by the schedular criteria.  Under the regulation, an extraschedular disability rating is warranted upon a finding that "the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  If exceptional circumstances are found, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for consideration of assignment of an extraschedular evaluation.  See id.  Thus, in light of Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), the Board finds that a remand is warranted so that the issue of whether the Veteran is entitled to an extraschedular rating for his chronic headaches, alone, or whether he is entitled to an extraschedular rating with regard to the combined effect of all of his service-connected disabilities may be considered in the first instance.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with appropriate notice of the evidence and information needed to establish entitlement to a TDIU prior to June 29, 2010.  Notice should include VA's and the Veteran's responsibilities to provide evidence and information in support of this claim.  Allow an appropriate amount of time for response and associate the notification with the claims file.

2.  Notify the Veteran that he can submit lay statements from himself and from other individuals who have first-hand knowledge of the impact of his service-connected disabilities on his ability to work prior to June 29, 2010.  Provide him a reasonable time to submit this evidence.

3.  Consider whether to refer the claims to the Under Secretary for Benefits or the Director of Compensation and Pension Services for consideration of entitlement to a TDIU prior to June 29, 2010, under 38 C.F.R. § 4.16(b) and entitlement to an extraschedular rating on an individual or collective basis under 38 C.F.R. § 3.321(b)(1).

4.  Then, readjudicate the appeal.  If the full benefits sought on appeal continues to be denied, furnish the Veteran and his representative a supplemental statement of the case and give them time to respond.  Then, return the case to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


